DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-5 in the reply filed on 11/18/2020 is acknowledged.  The traversal is on the ground(s) that “a search of all the claims would not impose a serious burden on the Office and that the Office has not considered the relationship of Groups I-IV with respect to MPEP § 806.03(d).  This is not found persuasive because the application is a PCT and therefore restriction practices are determined by unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakshaug et al. (U.S. Pub. No. 2016/0344030).
Regarding claim 1, Sakshaug et al. teaches a carbonaceous material with a value of a half-value width of a peak in a vicinity of 1,360 cm-1 in a Raman spectrum observed using laser Raman spectroscopy is from 190 to 240 cm-1 (Figure 3).  Sakshaug et al. teaches a surface area of less than 50 m2/g which overlaps with specific surface area a specific surface area determined in accordance with a nitrogen adsorption BET multipoint method is from 10 to 100 m2/g (paragraph 8).  The recitation “wherein the carbonaceous material is derived from a plant” is a process limitation and therefore not limiting in a product claim per MPEP §2113.
Regarding claim 2, Sakshaug et al. teaches lithium doping at least 200% greater volumetric capacity of the same electrical energy storage device having a graphite electrode which meets the limitation of a carbonaceous material according to claim 1, wherein when lithium is doped into said carbonaceous material until a full charge state (paragraph 120).  Sakshaug et al. does not teach a 7Li nucleus solid-state NMR analysis is conducted for the carbonaceous material, a main resonance peak is observed that is shifted toward a low magnetic field side by 115 to 145 ppm relative to a resonance peak of a reference substance LiCl but it is the position of the Office the lithium doped carbonaceous material taught by Sakshaug et al. would meet applicant’s claimed limitation because the lithium doped carbon taught by Sakshaug et al. has lithium doping at least 200% greater volumetric capacity.
Regarding claim 3, Sakshaug et al. teaches less than 50 ppm calcium (paragraph 188).
Regarding claims 4-5, Sakshaug et al. does not teach a true density determined in accordance with a butanol method.  Sakshaug et al. teaches ratio of pore volume or pore surface in the micropore range compared to the mesopore range can be in the range of 95:5 to 5:95 which overlaps with wherein a ratio of a mesopore volume to micro pore volume is 1.0 of greater (paragraph 141).  It is the position of the Office the carbon material taught by Sakshaug et al. would meet applicant’s claim for true density because the pore volume ratio taught by Sakshaug et al. overlaps with applicant’s claimed ratio.  Furthermore, Sakshaug et al. teaches a surface area of less than 50 m2/g which overlaps with applicant’s claimed surface area.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827.  The examiner can normally be reached on M-F 3-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        06/02/2021